Citation Nr: 1301381	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-44 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The appellant claims service in the United States Armed Forces as a recognized guerrilla during World War II.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  [Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).]


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II. 


CONCLUSION OF LAW

The requirements for payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2012); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance (VCAA) Compliance

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (which holds that, because "veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").

In this case, although the appellant was not provided with the required notification in the context of a separate VCAA letter, the Board finds that no prejudice has resulted.  All of the appellant's written arguments, as well as accompanying affidavits and other documents, have been directed toward establishing his status as a Veteran.  In the April 2010 decision, he was notified that veteran status may be established by verification of valid military service by the National Personnel Records Center (NPRC), which did not have a record of valid service for the appellant.  The September 2010 statement of the case provided a list of all the documents that had been considered, as well as the text of the relevant portions of the federal law authorizing the Filipino Veterans Equity Compensation Fund.  

Thus, the Board finds that the appellant has had a meaningful opportunity to participate in the processing of his claim, and has not been prejudiced by the failure to provide him with a specific VCAA notice letter as to the information or evidence necessary to substantiate the claim.  In this regard, as set forth in more detail below, the service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In light of the binding certifications, any VCAA notification error is non-prejudicial as the appellant is not entitled to the benefit as a matter of law.  Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 (which holds that, "in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error").

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  All necessary evidence relative to this claim has been obtained and associated with the claims file.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  No new, relevant evidence has been received since the last certification was obtained from the National Personnel Records Center (NPRC) in December 2010.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review, if the additional evidence contains information which could change NPRC's previous certification (such as a new name, etc.)).  Additionally, given the nature of the issue on appeal, the Board finds that there is no need for a VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Board further notes that the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the appellant's appeal must be denied as a matter of law.  

Filipino Veterans Equity Compensation Fund Entitlement

The appellant contends that his Philippine Army service during World War II qualifies as service in the Armed Forces of the United States, thereby entitling him to the one-time payment from the Equity Compensation Fund.  

The Philippine Islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary U.S. Department of Veterans Affairs.  38 U.S.C.A. § 107 (West 2002).  To redress the inequity, on February 17, 2009, the President signed legislation for the creation of the Filipino Veterans Equity Compensation Fund, providing one time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA.  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2012).  When the claimant does not submit evidence of service or the evidence submitted does not meet these requirements, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012).

In the current appeal, the appellant contends that he served in Company "K," 3rd Battalion, 14th Infantry, United States Army Forces in the Philippines (USAFIP), North Luzon (NL), from September 10, 1944, to June 25, 1945.  He states that he was not present for outprocessing by the American Processing Team because he had been ordered by his commanding officer to guide an American force though forested mountains in a clearing operation for 3 days.  His commanding officer, Captain Mabunga, told him on his return that the unit had already been processed, and advised him to proceed to another site.  In his May 2010 notice of disagreement, he stated that, before he returned to his unit, he went home due to hardships.  He said that, when he returned to his unit, he was advised to proceed to the other site, but he had heard that the processing at the other location was already closed.  He believes that he is entitled to the Equity Fund because he served in the Recognized Guerrillas.  

In support of his claim, he has submitted a number of documents regarding his entitlement to benefits authorized by the Philippine Veterans Affairs Office (PVAO), based on his status as a veteran, including an old age pension and educational assistance.  These documents include an application for old age pension filed in January 1993, in which the appellant reported that he had served in the "K" Co., 3rd Bn., 14th Inf., NL.  The category of veteran he identified was not, however, "WWII-PA, USAFFE" or "WWII-Guerrilla" but rather as a "deserving" WWII veteran.  A letter dated in February 1997 from the PVAO informed the appellant that his application for old age pension was approved, effective in January 1993.  

He also submitted an undated CERTIFICATE OF REGISTRATION from the Veterans Federation of the Philippines, stating that his service in the K Co, 3rd Bn, 14th Inf, was in the category of "Unrecognized but Deserving Guerrillas," noted to consist only of those with approval for benefits with the PVAO.  The authority was noted to be Dir. # 899, May 7, 1982.  He also submitted a copies of various identification cards, including a card issued by the PVAO, which stated he was a World War II veteran, and one stating he was a life member of the Veterans Federation of the Philippines.  In addition, he submitted documents indicating that his son received educational assistance based on the appellant's status as a veteran in the category of "Deserving Guerrilla."  

However, all of these documents were issued by the Philippine government, and not a U.S. service department.  Recognition of service by the Philippine government, although establishing entitlement to benefits from that government, is not sufficient for benefits administered by VA.  In this regard, these records indicate that the Philippine government has established a category of "Deserving Guerrilla."  Such a category is not included in the definition of an "eligible person" set forth in the Act, however, or otherwise in VA law or regulations.  Such documents, issued by the Philippine government, may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  

The appellant also submitted affidavits from several individuals who stated that they served with the appellant during World War II.  According to the August 1978 affidavit from P. Mabunga, his commanding officer, he had inducted the appellant on September 10, 1944, and assigned him for combat duty with the K Co, 3rd Bn., 14th Inf., USAFIP, NL.  He stated that, while in service with that unit, the appellant had joined patrol missions, helped procure foodstuffs and other supplies for the use of members of his unit, rendered camp and outpost guard duties, delivered messages from his unit to other field units in the area of operations, spied and reported on movements and activities of Japanese forces, and participated in the cutting of telephone wires and destruction of bridges conducted by his unit between two towns in October 1944.  He participated in raids and encounters between his unit and Japanese forces consisting of ambushes on Japanese patrols in November 1944 and January 1945, and March 1945, military operations against Japanese forces in February 1945, and in mopping up operation and liberation campaign in several specific towns with the U.S .Army in June 1945.  

The affiant said that the appellant was separated from his unit on June 25, 1945, when he went home for rest and medical treatment due to ailments and fatigue caused by continuous military operations, and that he was not recognized because he was not duly processed by the U.S. Army because he had gone home and did not rejoin the unit.  He said that the appellant's name had been included in the roster of troops of the K Co, 3rd Bn., 14th Inf., USAFIP, NL, submitted to the U.S. Army for recognition, but due to circumstances beyond the affiant's control, the appellant's name had been omitted during the reconstruction of the approved recognized roster.  

An August 1978 affidavit signed by the appellant reported similar circumstances of his claimed guerrilla service, also noting that he did not rejoin his unit or report for further military operations or for processing, and, hence, his name was not carried on the recognized roster.  Other affidavits, signed in January 1978, August 1978, and February 1979, were received from individuals who stated they had served with the appellant, and who described similar circumstances of service.  They observed that he had missed the U.S. Army processing because he had gone home and not returned to the unit.

In November 2009, the RO requested that the National Personnel Records Center (NPRC) provide AGUZ Form 632 and all extracts of Form 23 pertaining ot the appellant, noting that his name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the Manila RO.  The NPRC responded, in December 2009, certifying that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In March 2010, the RO requested re-verification, this time providing a service number under which he may have served, which had been obtained from the appellant's application for old age pension filed with the PVAO in January 1993.  NPRC again certified, in April 2010, that the appellant had no qualifying service.  

A final request was made to the NPRC in November 2010, this time accompanied by copies of his PVAO old age pension application, voter certification, and the affidavits.  In addition, all of the names listed in the heading, above, were provided as potential names under which he may have served.  In December 2010, the NPRC again certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Thus, the NPRC has certified, three separate times, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  These certifications were based on all available evidence, including other names potentially used by the appellant.  The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service.").  

Moreover, the Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by a U.S. service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  His entitlement to receive benefits from the PVAO is based on his service as a "deserving guerrilla," authorized by the Philippine government, but not recognized by the U.S. Department of Veterans Affairs.  Indeed, the appellant acknowledges that he is not carried on any official roster.  Instead, he states, as do the supporting affidavits, that he was away from his unit during the U.S. Army processing.  Although the reported actions which resulted in his purportedly missing the outprocessing have not been entirely consistent, all agree that he was not, in fact, included in the RRGR, or processed by the U.S. Armed Forces.  

The Board observes that the appellant was born in January 1928; as such, he would have been 16 years old when he began his guerrilla service and 17 years old when he finished.  During World War II in the Philippines, however, it is not unlikely that age requirements would have been relaxed, and, in any event, the appellant's claim is denied on the basis that he has no qualifying service verified by the United States service department, and not due to his age.  

To reiterate, the documents from the appellant, issued by the Philippine government, may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The NPRC has considered the information contained in the documentation and nonetheless certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Again, the Board is bound by this certification.  See e.g. Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA"). 

As the service department has certified that the appellant did not have the requisite service to qualify him for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


